ORDER
PER CURIAM.
This is a consolidated appeal from Gor-ham’s conviction for unlawful possession of a concealable firearm, a class C felony, pursuant to § 571.070 RSMo (1986)1, and from denial of his Rule 29.15 motion for post-conviction relief. Appellant was adjudged a prior and persistent offender pursuant to §§ 558.016, 557.036.4 and 558.019, respectively.
The conviction is affirmed pursuant to Rule 30.25(b); and denial of post-conviction relief is affirmed pursuant to Rule 84.16(b).

. All statutory references are to the Revised Statutes of Missouri 1986, unless otherwise indicated.